COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-15-00210-CV
Trial Court Cause
Number:                   2014-22168
Style:                    Francisco Calleja-Ahedo
                          v. Compass Bank
Date motion filed:        July 12, 2016
Type of motion:           Motion for Extension of Time
Party filing motion:      Appellant
Document to be filed:     Response to Appellee’s Motion for Rehearing

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           July 11, 2016
         Number of previous extensions granted:       0
         Date Requested:                              30 days

Ordered that motion is:

             Granted
                    If document is to be filed, document due: August 10, 2016
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Date: July 14, 2016